Citation Nr: 1821448	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-40 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) (also claimed as nervous disorder and depression).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression).


REPRESENTATION

Veteran represented by:	Ryan Kane, Attorney


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this case has been filed and is herein granted pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A September 2003 rating decision denied entitlement to service connection for an acquired psychiatric disorder to include PTSD due to sexual abuse (also claimed as nervous disorder).   The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since September 2003, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for an acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression).

3.  An acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression) had its onset in service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD due to sexual abuse (also claimed as nervous disorder), is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the September 2003 rating decision is new and material, and the claim of entitlement an acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  An acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression) was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C. § 5108.  "New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the instant case, the RO denied the Veteran's claims for service connection for an acquired psychiatric disorder to include PTSD due to sexual abuse (also claimed as nervous disorder), in September 2003 based in part on a lack of evidence showing that the condition either began in service or a nexus existed between the condition and service.  The Veteran did not submit a notice of disagreement and no new and material evidence was received by VA within one year of the issuance of the September 2003 rating decision.  As such, the rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

Since the final September 2003 rating decision, the Veteran has submitted lay statements and provided testimony indicating that the claimed condition either had its onset while she was still in service or is etiologically related to the Veteran's active duty service.  See November 2015 buddy statements from Veteran, son, sister, cousin, and friend.   

The Board finds this is evidence is new because it was not of record at the time of the final RO decision in September 2003 and is material because it relates to unestablished facts necessary to substantiate the claim.  Therefore, to this extent only, the benefits sought on appeal are granted.

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  Moreover, the Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.  It may be in a claim, as here, which is predicated on a military sexual assault.

Here, the Veteran asserts that service connection is warranted for an acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression) because the disability is related to in-service military sexual trauma.

As to the first element of service connection, the Veteran has several psychiatric diagnoses, including borderline personality disorder and PTSD.  See, e.g., July 2003 VA examination.  As such, the first element of service connection, current diagnoses of an acquired psychiatric disorder, is met. 

In regard to the in-service element, the Veteran has provided competent and credible corroborating evidence that she was the victim of sexual trauma while in the military, especially firsthand testimony regarding the Veteran's condition before and after the claimed sexual assault.  See, e.g., November 2015 buddy statements from Veteran, son, sister, cousin, and friend.  Also, while the Veteran had a normal entry physical regarding psychiatric issues, but at service exit the Veteran indicated problems sleeping, depression, loss of memory, and nervousness.  See November 2015 correspondence, pp. 6-7.  At service exit, the Veteran also had a medical hygiene consultation and her personnel records also indicate a marked decrease in performance leading to her discharge from the military.  See November 2015 military personnel record.  As such, the second element of service connection is also met. 

In regard to the third nexus element, the July 2003 VA examiner stated that it is more likely than not that the Veteran's existing symptoms of PTSD and borderline personality disorder were worsened by the military sexual assault.  See July 2003 VA examination.  The examiner qualified the opinion by stating that this opinion would be true if the sexual assault did, in fact, occur.

The Board is cognizant that the Veteran received a negative nexus medical opinion in her May 2016 VA examination.  However, this negative nexus opinion was based upon an assessment that the lack of contemporaneous records indicating that the Veteran experienced a military sexual assault.  As noted above, such records are not required under the law.  In fact, the Board finds highly probative the Veteran's marked decrease in military performance; firsthand corroboration of symptoms and effects associated with sexual assault from her son, daughter, cousin, and friend; noted indications of trouble sleeping, depression or excessive worry, and nervous trouble after the assault; and a medical hygiene consultation as indicative that the Veteran, in fact, experienced a sexual assault in service.  

Since the Board finds that the Veteran did, in fact, experience a sexual assault in service, it affords the July 2003 positive nexus opinion greater probative value than the May 2016 negative nexus opinion.  As such, the Board finds a positive nexus to satisfy the third element of service connection.  

Thus, service connection for an acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression) is warranted.


ORDER

New and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression).

Entitlement to service connection for an acquired psychiatric disorder to include PTSD (also claimed as nervous disorder and depression) is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


